The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response of /10/2022 has been entered and considered. Upon entering amendment, claims 1-4, 6, 11, 13, 14, 16, 17 have been amended. Claims 1-20 remain pending.
Response to Arguments
Applicant's arguments filed 5/10/2022 with respect to the amended language in claim 1 have been fully considered but they are not persuasive.
	Applicant argues that “claim 1 recites the one or more energy sources configured to connect and output energy to a common bus” and “not one or more loads being connected to the common bus as shown in Fig.1 of Pancheri.” (Remarks, pg.8) Examiner respectfully disagrees. First, claim 1 is directed to “a device”. The “one or more energy sources” are not positively claimed. Claim 1 recites the structure of “a first terminal configured to connect to one or more energy sources”. Since Pancheri teaches the structure of the first terminal (i.e. output terminal of transfer switch 14 and/or the output terminal at the common bus 15), it would then mean that this terminal has the structure that is “configured to” (i.e. capable of/has the ability to) connect to one or more energy sources 10. A “terminal” is a passive electrical node. The applicant defining what the energy source(s) are “configured to connect” to is irrelevant, because it does not change the structure of how the first terminal is configured. Moreover, even if the one or more energy source(s) is actually claimed, Pancheri still teaches this language. The reason being the one or more energy source (10, i.e. only one source is required to be read into the claim) has the configuration/ability to connect and output energy to a common bus 15 indirectly via the transfer switch 14. 
Applicant then argues that “As can be seen in Fig.1, each of the power supplies are connected directly to the transfer switch as opposed to being connected to a common bus…” (Remarks, pg.8). The examiner respectfully disagrees, because these arguments are directed to unclaimed subject matter. MPEP §2111.01(II) states “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.  For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment” (emphasis added).  Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed.Cir. 2004). The language of the claims does not prohibit intermediate devices (like Pancheri’s transfer switch) from existing between the energy source and the common bus. None of the claims use “directly”. Additionally, claim 1 does not recite “being connected”. The claim recites “configured to connect”. These two phrases are not the same as previously explained. 
Lastly, the phrase “common” bus would appear to suggest that you would at least have two more or sources instead of just one source. Merriam-Webster dictionary defines “common” as “belonging equally to two or more entities”. The claims as currently presented require only one source. During prosecution, the applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention.  The claim places the public on notice of the scope of the patentee’s right to exclude.” See, e.g. Johnson & Johnson Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052 (Fed. Cir. 2002)(en banc).  MPEP §2173.02. The applicant is encouraged to positively claim two or more energy sources directly connected to the common bus.
For the reasons discussed above, the rejections are maintained. 
Claim Objections
Claims 11 and 17 are objected to because of the following informalities:  
Claim 11 was previously objected to because of the use of “automatic transfer switch”, not its acronym. The “transfer” in ATS is to change/select between two sources- not a open/close switch that disconnects one output from one input/one source, as indicated in claim 11.
Claim 17 ends with two periods. It should be one.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-9, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pancheri et al. (2016/0204651 A1).
Regarding Claim 1,
Pancheri (figs.1-2) teaches a device comprising:
a first terminal (output terminal of transfer switch 14 and/or at common bus 15) configured to connect to an output of one or more energy sources (output terminal of transfer switch 14 and/or at common bus 15 is “configured to” connect to either source 10 or 12)),
the one or more energy sources (10, noting that only one source is required to be read into the claim) configured to connect and output energy to a common bus (15; source 10 is “configured to”/has the ability to connect to and output energy to the common bus 15 indirectly via the transfer switch 14 and/or output terminal of the transfer switch 14); 
a second terminal (24) configured to connect to one or more first loads (16);
switching hardware (26) configured to connect the first terminal to the second terminal (see figs.1-2, par [19]); and
a load control circuit (32) configured to:
detect a condition on the first terminal (pars [10, 26, 28]; a frequency of the voltage is compared to a threshold frequency and when the frequency of the voltage is outside of the threshold frequency for a predetermined time, a condition is detected); and
in response to detecting the condition for a pre-determined amount of time, cause
the switching hardware (26) to electrically disconnect the first terminal from the second terminal (pars [10, 19, 21, 26, 28]; If the controller 32 detects that the frequency of the feedback signal remains outside of the normal operating range for a predetermined amount of time, the controller 32 generates control signal 28 to disconnect the first terminal from the second terminal)).
Note: Pancheri teaches three lines 15 each respectively connected to the transfer switch 14 and it is known in the art that these three individual lines are connected together and form a common bus to the output terminal of the transfer switch, which is connected to source 10. Further support for the “common bus” is that Pancheri labels all three lines with the same number 15. This is further evidenced by Cooper (10,879,727 B1), fig.4, that shows transfer switch 15, which is connected to source 12, has its output terminal connected to a common bus (vertical line) to load switch 22a, 22b, 22c (corresponds to Pancheri’s load switch 26), each respectively connected to loads 16-18.  
Regarding Claim 8,
Pancheri teaches the claimed subject matter in claim 1 and Pancheri further teaches the load control circuit (32) is further configured to: monitor electrical parameters at the first terminal (pars [10, 26, 28]), wherein the condition comprises one or more of the electrical parameters exceeding a threshold value or falling outside of a predetermined range (pars [10, 26, 28]; a frequency of the voltage is compared to a threshold frequency and when the frequency of the voltage is outside of the threshold frequency for a predetermined time, the condition is detected).
Regarding Claim 9,
Pancheri teaches the claimed subject matter in claim 1 and Pancheri further teaches wherein the condition comprises a frequency or voltage of electricity on the common bus falling below a lower threshold or exceeding an upper threshold (pars [10, 26, 28]; a frequency of the voltage is compared to a threshold frequency and when the frequency of the voltage is outside of the threshold frequency for a predetermined time, the condition is detected. The common bus is 15 and further discussed in the rejection of claim 11).
Regarding Claim 17,
Pancheri (figs.1-2) teaches a method of controlling load conditions on a power grid comprising:
connecting one or more energy sources (10; only one source is required to be read into the claim) to a common bus (15, see fig.1, source 10 is connected indirectly via the transfer switch 14 to common bus 15. Further support for the “common bus” is that Pancheri labels all three lines with the same number 15. This configuration is further shown in Cooper, fig.4, that was relied upon in rejection of claim 11 for other features) of the power grid (see fig.1, power grid of fig.1 that includes utility power or generator),
wherein the one or more energy sources (10) are configured to output energy to the common bus (15, fig.1, source 10 is “configured to”/has the ability to output energy to the common bus 15 indirectly via the transfer switch 14 to the common bus 15);
detecting, via a first device (first device 20 corresponding to “Load 1”), a condition on the common bus (15, pars [10, 26, 28]; load shed modules 20 are collectively connected to the output terminal of the transfer switch via common bus 15) of the power grid (power grid that includes generator or utility power of Fig.1; the controller 32 detects a condition on the common bus 15 when the frequency of the feedback signal from the common bus 15 into 22 is outside of the threshold frequency), wherein the first device is connected in series to the common bus and a first load (see fig.1, the first device 20 corresponding Load 1 is connected in series to the common bus 15 and Load 1); and
in response to detecting the condition for a pre-determined amount of time, disconnecting, via the first device, the first load from the common bus (pars [10, 19, 21, 26, 28]; If the controller 32 detects that the frequency of the feedback signal remains outside of the normal operating range for a predetermined amount of time, the controller 32 generates control signal 28 to disconnect the first load from the common bus 15).
Note: Pancheri teaches three lines 15 each respectively connected to the transfer switch 14 and it is known in the art that these three individual lines are connected together and form a common bus to the output terminal of the transfer switch, which is connected to source 10. Further support for the “common bus” is that Pancheri labels all three lines with the same number 15. This is further evidenced by Cooper (10,879,727 B1), fig.4, that shows transfer switch 15, which is connected to source 12, has its output terminal connected to a common bus (vertical line) to load switch 22a, 22b, 22c (corresponds to Pancheri’s load switch 26), each respectively connected to loads 16-18.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 11-16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pancheri et al. (2016/0204651 A1) in view of Cooper (10,879,727 B1).
Regarding Claim 2,
Pancheri teaches the claimed subject matter in claim 1. Pancheri does not explicitly disclose wherein the load control circuit is further configured to determine the pre-determined amount of time based on a priority of the one or more first loads.
Cooper, however, similar to Pancheri teaches one or more energy sources (12 or 13) connected to a common bus (vertical line between the output terminal of switch 15 and load switches 22a, 22b, 22c). Cooper further teaches wherein the load control circuit is further configured to determine the pre-determined amount of time based on a priority of the one or more first loads (Col.35, lines 25-39, 51-55 and Col.56, lines 23-33; Cooper teaches in response to detecting a condition (i.e. an overload condition), the pre-determined amount of time/time delay to disconnect the first load with a higher priority is greater than the pre-determined amount of time/time delay to disconnect the second load having a lower priority).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Pancheri to that of Cooper’s in order to prioritize loads by giving the load with higher priority a longer time delay than that of a lower priority load. 
Regarding Claim 3,
The combination teaches the claimed subject matter in claim 2 and Pancheri in view of Cooper further teaches wherein the priority of the one or more first loads (see rejection of claim 2) is manually assigned to the device and stored within a memory of the device (Pancheri, par [29] and Cooper, Col.35, lines 51-55, Col.56, lines 23-33 and Col.58, line 63 to Col.59, line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Pancheri to that of Cooper’s in order to give the user the opportunity to store priorities of loads according to a lower (shed first) and higher priority (shed later).
Regarding Claim 11,
Pancheri (figs.1-2) teaches a system comprising: 
one or more energy sources (either source 10 or 12) connected to a common bus (15; note: the output terminal of transfer switch 14 connects either source to a common bus 15, because load shed modules 20 are collectively connected to the output terminal of the transfer switch. Further support for the “common bus” is that Pancheri labels all three lines with the same number 15. This is further shown in the secondary reference Cooper), the one or more energy sources configured to output energy to the common bus (par [18]);  
a first automatic transfer switch (20) connected to the common bus (see fig.1) and a first load (Load 1), the first automatic transfer switch comprising: 
switching hardware (see fig.2, 26); and 
a load control circuit (figs.1-2, 25 and 32), the load control circuit configured to: 
detect a trigger on the common bus, the trigger indicative of a condition (pars [10, 26, 28];  the controller 32 detects a trigger on the common bus 15 when the frequency of the feedback signal from the common bus 15 into 22 is outside of the threshold frequency); and 
in response to detecting the trigger for a first pre-determined amount of time, cause the first load to electrically disconnect from the common bus (pars [10, 19, 21, 26, 28]; If the controller 32 detects that the frequency of the feedback signal remains outside of the normal operating range for a predetermined amount of time, the controller 32 generates control signal 28 to disconnect the first load from the common bus); and 
a second automatic transfer switch (20) connected to the common bus and a second load (see fig.1, “load 2”), the second automatic transfer switch comprising: 
switching hardware (26 connected to load 2); and 
a load control circuit (25 and 32 corresponding to load 2), the load control circuit configured to:
detect the trigger on the common bus (pars [10, 26, 28, 33]; each load control circuit 32 detects on the common bus 15 when the frequency of the feedback signal from the common bus 15 into 22 remains outside of the normal operating range); and 
in response to detecting the trigger for a second pre-determined amount of time, cause the second load to electrically disconnect from the common bus (pars [10, 19, 21, 26, 28]; If the controller 32 detects that the frequency of the feedback signal remains outside of the normal operating range for a predetermined amount of time, the controller 32 generates control signal 28 to disconnect the second load terminal from the common bus).
Pancheri discloses two load control circuits, each with a predetermined amount of time. Pancheri does not explicitly disclose the second pre-determined amount of time to disconnect the second load from the common bus is different than the first pre-determined time in response to detecting the trigger.
Cooper (fig.4), however, similar to Pancheri teaches one or more energy sources (12 or 13) connected to a common bus (vertical line between the output terminal of switch 15 and load switches 22a, 22b, 22c). Cooper further teaches the second pre-determined amount of time to disconnect the second load from the common bus is different than the first pre-determined amount of time to disconnect the first load from the common bus in response to detecting the trigger (Col.35, lines25-39, 51-55 and Col.56, lines 23-33; Cooper teaches in response to detecting the trigger (i.e. an overload condition), the second pre-determined amount of time/time delay for the second load to disconnect is longer than the first pre-determined amount of time/time delay to disconnect the first load, because the second load has a higher priority than the lower priority first load).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Pancheri to that of Cooper’s in order to prioritize loads by giving the load with higher priority a longer time delay than that of a lower priority load. 
Regarding Claim 12,
The combination of Pancheri in view of Cooper teaches the claimed subject matter in claim 11 and the combination further teaches wherein the first pre-determined amount of time is less than the second pre-determined amount of time, and wherein a priority of the first load is less than a priority of the second load (Cooper, pars [10, 19, 21, 26, 28] and Cooper, Col.35, lines25-39, 51-55 and Col.56, lines 23-33; the combination teaches prioritizing loads with the lowest priority load having a small time delay/pre-determined amount of time so that it disconnects first and quicker than a higher priority load that has a longer time delay. Thus, the combination teaches the first pre-determined of time (lowest priority load) is less than the second pre-determined amount of time (higher priority load)).
Regarding Claim 13,
The combination of Pancheri in view of Cooper teaches the claimed subject matter in claim 11 and the combination further teaches wherein the load control circuit of the first automatic transfer switch is further configured to monitor one or more electrical parameters present on the common bus (Pancheri, pars [10, 26, 28]; the controller 32 corresponding to Load 1 monitors the frequency on the common bus 15 via the feedback signal to determine whether the monitored frequency is outside of the threshold frequency).
Regarding Claim 14,
The combination of Pancheri in view of Cooper teaches the claimed subject matter in claim 13 and the combination further teaches wherein the load control circuit of the second automatic transfer switch is further configured to monitor one or more electrical parameters present on the common bus (Pancheri, pars [10, 26, 28, 33]; load control circuit 32 corresponding to load 2 monitors the frequency on the common bus 15 via the feedback signal to determine whether the monitored frequency is outside of the threshold frequency).
Regarding Claim 15,
The combination of Pancheri in view of Cooper teaches the claimed subject matter in claim 14 and the combination further teaches wherein the trigger comprises a frequency or voltage of electricity on the common bus falling below a lower threshold or exceeding an upper threshold (Cooper, pars [10, 26, 28]; trigger comprises a frequency of the voltage is compared to a threshold frequency and when the frequency of the voltage is outside of (i.e. lower or exceeds) the threshold frequency for a predetermined time, the condition is detected).
Regarding Claim 16,
The combination of Pancheri in view of Cooper teaches the claimed subject matter in claim 11 and the combination further teaches wherein a priority of the first load is stored within a memory of the first automatic transfer switch, and a priority of the second load is stored within a memory of the second automatic transfer switch (Pancheri, figs.1-2, par [29] and Cooper, Col.35, lines 51-55, Col.56, lines 23-33 and Col.58, line 63 to Col.59, line 4; combination teaches storing a priority (i.e. low and high priority) of the loads in each memory 34 of the first and second ATS 20 of Pancheri)).
Regarding Claim 18,
Pancheri teaches the claimed subject matter in claim 17 and Pancheri further teaches detecting, via a second device (figs.1-2, second device 20 corresponding to Load 2), the condition on the common bus (pars [10, 26, 28, 33]; each device 20 monitors on the common bus 15 when the frequency of the feedback signal from the common bus 15 into 22 remains outside of the normal operating range), wherein the second device is connected in series to the common bus and a second load (figs.1-2, abstract); in response to detecting the condition for a second pre-determined amount of time, disconnecting, via the second device, the second load from the common bus (pars [10, 19, 21, 26, 28, 33]; If the controller 32 corresponding to Load 2 detects that the frequency of the feedback signal remains outside of the normal operating range for a second predetermined amount of time, the controller 32 generates control signal 28 to disconnect the second load terminal from the common bus).
Pancheri discloses two devices, each with a predetermined amount of time. Pancheri does not explicitly disclose the second pre-determined amount of time to disconnect the second load from the common bus is different than the first pre-determined time in response to detecting the trigger.
Cooper (fig.4), however, similar to Pancheri teaches one or more energy sources (12 or 13) connected to a common bus (vertical line between the output terminal of switch 15 and load switches 22a, 22b, 22c). Cooper further teaches the second pre-determined amount of time to disconnect the second load from the common bus is different than the first pre-determined amount of time to disconnect the first load from the common bus in response to detecting the trigger (Col.35, lines25-39, 51-55 and Col.56, lines 23-33; Cooper teaches in response to detecting the trigger (i.e. an overload condition), the second pre-determined amount of time/time delay for the second load to disconnect is longer than the first pre-determined amount of time/time delay to disconnect the first load, because the second load has a higher priority than the lower priority first load).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Pancheri to that of Cooper’s in order to prioritize loads by giving the load with higher priority a longer time delay than that of a lower priority load. 
Regarding Claim 20,
Pancheri teaches the claimed subject matter in claim 17 and Pancheri further teaches wherein the condition comprises a frequency of a voltage of electricity on the common bus falling below a threshold (Pancheri, pars [10, 26, 28]; monitoring the frequency on the common bus 15 via the feedback signal to determine the condition if the monitored frequency is outside of/below the threshold frequency).
Pancheri does not explicitly disclose the condition comprises a voltage falling below a threshold. 
Cooper, however, teaches it is known in the art for the condition to comprise the voltage of electricity to fall below a threshold (Col.49, lines 65-67 to Col.50, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified teachings of Pancheri to that of Cooper of also monitoring the voltage in determining the condition. The motivation would have been because monitoring more than one electrical parameter in determining the condition results in a more accurate and efficient system.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pancheri et al. (2016/0204651 A1) in view of Lathrop et al. (2016/0226235 A1).
Regarding Claim 4,
Pancheri teaches the claimed subject matter in claim 1 and Pancheri teaches further comprising a third terminal (see fig.1, third terminal 24 to “load 2”) configured to connect to one or more second loads (“load 2”). Pancheri teaches using the switching hardware (26) in a second device (20) to connect the first terminal and the third terminal (see fig.1, 26 of the second device 20 has the configuration to connect the first terminal/output terminal of transfer switch 14 and/or at the common bus to the third terminal of load 2).
Pancheri does not explicitly disclose the single device comprises the third terminal to connect to the second load, wherein the single device’s switching hardware connects the first terminal and the third terminal.
Lathrop (fig.3), however, teaches the device (1) comprising a third terminal to connect to one or more second loads (see fig.3, third terminal of device 1 connected to second load 14’), wherein the switching hardware (8, 8’; 8 to connect to the first load and 8’ for the second load) is further configured to connect the first terminal (output of 10 or 12) and the third terminal (see fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Pancheri of using one device 20 for each load to that of Lathrop’s of a single device (1) for multiple loads (first and second loads). The motivation would have been to build a more robust and dynamic system to selectively connect and disconnect multiple loads and to further reduce costs (such as not having to use two controllers and instead use one to accomplish the same functionality). 
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pancheri et al. (2016/0204651 A1) in view of Lathrop et al. (2016/0226235 A1) in further view of Cooper (10,879,727 B1).
Regarding Claim 5,
The combination of Pancheri and Lathrop teaches the claimed subject matter in claim 4 and the combination further teaches wherein the load control circuit (Pancheri, figs.1-2, 32 corresponding to load 2 and Lathrop, Fig.3; the combination teaches using one load control circuit for each corresponding load 16 instead of two separate load control circuits for each load to accomplish the same functionality and detection for a pre-determined amount of time for each load), is configured to, in response to detecting the condition for a second pre-determined amount of time, cause the switching hardware (26) to electrically disconnect the first terminal from the third terminal (Pancheri, pars [10, 26, 28, 33] and Lathrop, fig.3; Pancheri teaches the load control circuit 32 corresponding to load 2 detects the condition when the frequency of the feedback signal 27 remains outside of the normal operating range for a second predetermined amount of time, the controller 32 generates control signal 28 to disconnect the second load terminal from the first terminal).
 The combination does not explicitly disclose the second pre-determined amount of time to disconnect the second load from the common bus is different than the first pre-determined.
Cooper (fig.4), however, similar to the combination teaches one or more energy sources (12 or 13) connected to a common bus (vertical line between the output terminal of switch 15 and load switches 22a, 22b, 22c). Cooper further teaches the second pre-determined amount of time to disconnect the second load from the first terminal is different than the first pre-determined amount of time to disconnect the first load from the first terminal in response to detecting the condition (Col.35, lines25-39, 51-55 and Col.56, lines 23-33; Cooper teaches in response to detecting the condition (i.e. an overload condition), the second pre-determined amount of time/time delay for the second load to disconnect is longer than the first pre-determined amount of time/time delay to disconnect the first load, because the second load has a higher priority than the lower priority first load).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Cooper’s in order to prioritize loads by giving the load with higher priority a longer time delay than that of a lower priority load. 	
Regarding Claim 6,
The combination teaches the claimed subject matter in claim 5 and the combination further teaches wherein the pre-determined amount of time is based on a priority of the one or more first loads and the second pre-determined amount of time is based on a priority of the one or more second loads (Cooper, fig.4, Col.35, lines25-39, 51-55 and Col.56, lines 23-33; Cooper teaches in response to detecting the condition (i.e. an overload condition), the second pre-determined amount of time/time delay for the second load to disconnect is longer than the pre-determined amount of time/time delay to disconnect the first load, because the second load has a higher priority than the lower priority first load)).
Regarding Claim 7,
The combination teaches the claimed subject matter in claim 5 and the combination further teaches wherein the second pre-determined amount of time is greater than the pre-determined amount of time (Cooper, fig.4, Col.35, lines25-39, 51-55 and Col.56, lines 23-33; Cooper teaches the second pre-determined amount of time/time delay for the second load to disconnect is greater than the pre-determined amount of time/time delay to disconnect the first load, because the second load has a higher priority than the lower priority first load).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pancheri et al. (2016/0204651 A1) in view of Chen et al. (2011/0220229 A1).
Regarding Claim 10,
Pancheri teaches the claimed subject matter in claim 1 and Pancheri further teaches wherein the condition comrpises detecting a frequency of a voltage of electricity violating a threshold (pars [10, 26, 28]; a frequency of the voltage is compared to a threshold frequency and when the frequency of the voltage is outside of the threshold frequency for a predetermined time, the condition is detected).
Pancheri does not explicitly disclose detecting a power magnitude violating the threshold.
Chen, however, teaches it is known in the art for the condition to comprise detecting a power magnitude from an energy source violating a threshold (par [37]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Pancheri’s detecting the frequency of a voltage of electricity for the condition to that of detecting another parameter (power magnitude) of electricity, because different parameters of electricity are well-known in the art and are an obvious matter of design choice. Since applicant has not stated that any of the different parameters of electricity (frequency of the voltage and/or power magnitude) solve any stated problem (besides detecting “the condition”), it would have been well within the level of ordinary skill in the art to have selected any of the well-known parameters of electricity to detect the condition as taught by Pancheri.   
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pancheri et al. (2016/0204651 A1) in view of Cooper (10,879,727 B1) in further view of Lathrop et al. (2016/0226235 A1).
Regarding Claim 19,
Pancheri teaches the claimed subject matter in claim 17 and Pancheri further teaches detecting, via a second device (20 corresponding to load 2), the condition on the common bus (15) of the power grid (pars [10, 26, 28, 33]; each device 20 monitors on the common bus 15 when the frequency of the feedback signal from the common bus 15 into 22 remains outside of the normal operating range), wherein the second device is connected in series to the common bus and a second load (figs.1-2, abstract, par [18]); in response to detecting the condition for a second pre-determined amount of time, disconnecting, via the second device, the second load from the common bus (pars [10, 19, 21, 26, 28, 33]; If the controller 32 corresponding to Load 2 detects that the frequency of the feedback signal remains outside of the normal operating range for a second predetermined amount of time, the controller 32 generates control signal 28 to disconnect the second load from the common bus).
Pancheri discloses two devices, each with a predetermined amount of time. Pancheri does not explicitly disclose the second pre-determined amount of time to disconnect the second load from the common bus is different than the first pre-determined time in response to detecting the trigger.
Cooper (fig.4), however, similar to Pancheri teaches one or more energy sources (12 or 13) connected to a common bus (vertical line between the output terminal of switch 15 and load switches 22a, 22b, 22c). Cooper further teaches the second pre-determined amount of time to disconnect the second load from the common bus is different than the first pre-determined amount of time to disconnect the first load from the common bus in response to detecting the trigger (Col.35, lines25-39, 51-55 and Col.56, lines 23-33; Cooper teaches in response to detecting the trigger (i.e. an overload condition), the second pre-determined amount of time/time delay for the second load to disconnect is longer than the first pre-determined amount of time/time delay to disconnect the first load, because the second load has a higher priority than the lower priority first load).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Pancheri to that of Cooper’s in order to prioritize loads by giving the load with higher priority a longer time delay than that of a lower priority load. 
	The combination does not explicitly disclose using the first device instead of two separate devices where the second load would be connected to the first device.
	Lathrop (fig.3), however, teaches the obviousness of adding a second load (14’) to be connected to the first device (load shed switches 8, 8’ equivalent to Pancheri’s switches 26 in a single device). 
	Thus, the combination teaches the obviousness of using a single device with a second terminal to additionally connect the second load thereby making the first device obviously connected in series to the common bus and the second load as it is between the common bus and the second load. The combination would then obviously detect the condition for a first load connected to the first device for a first predetermined amount of time and obviously detect the condition for the second load connected to the first device for a second pre-determined amount of time as taught by the combination of Pancheri in view of Cooper.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination of using a first device for a first load and a second device for a second load to that of using a single device for two loads. The motivation would have been to build a more robust and dynamic system to selectively connect and disconnect multiple loads with a single device and to further reduce costs (such as not having to use two controllers and instead use one to accomplish the same functionality). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836